Willson, Judge.
This appeal is from a conviction of the offense of betting at a gaming bank, exhibited for the purpose of gaming. It appears from the evidence that said gaming bank was exhibited by the defendant, and that while he was exhibiting the same, and while he was himself dealing it, the game being the one known as monte, he made a bet with one of the persons betting at said game,' that said person had made a bad bet. It is for making this bet that he has been prosecuted and convicted in this case.
We are of the opinion that the conviction is wrong. The said bet made by him was made as the exhibitor or dealer of the game, and was not a betting at the game within the meaning of the statute. It was a bet by the gaming bank against a player, the same as any other bet between the bank and those playing against *445it. A gaming bank does not bet against itself, but against those who bet at it. Defendant could not exhibit the game and at the same time bet at it, so as to be guilty of both offenses by one and the same act. He was unquestionably guilty of exhibiting and dealing the game for gaming purposes, and for such offense it appears he had been tried and convicted in another prosecution.
[Opinion delivered March 31, 1886.]
Because the evidence shows that the offense committed is one for which a conviction under the indictment in this case cannot be sustained, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.